664 N.W.2d 290 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST George C. RIGGS, a Minnesota Attorney, Registration No. 127681.
No. A03-664.
Supreme Court of Minnesota.
June 17, 2003.

ORDER
PAUL H. ANDERSON, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent George C. Riggs has committed professional misconduct warranting public discipline, namely, signing a client's name to an affidavit and then notarizing the purported client signature in violation of Minn. R. Prof. Conduct 8.4(c) and (d). The parties represent to the court that the signing and notarizing of the client's name do not appear to have been motivated by a desire to defraud, that the contents of the affidavit were accurate, that respondent discussed the affidavit with the client before respondent signed the client's name, and that respondent immediately admitted his conduct when asked about it during a court hearing.
The parties have entered into a stipulation in which respondent admits his conduct violated the Minnesota Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and the parties jointly recommend that the appropriate discipline is a 30-day stayed suspension, and two years of probation subject to the following conditions:
(i) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(ii) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(iii) Respondent shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters which respondent is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
(iv) Within 30 days from the date of the court order, respondent shall provide to the Director a written plan outlining office procedures designed to ensure that respondent is in compliance with probation requirements. Respondent shall provide progress reports as requested.
(v) Respondent shall pay $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent George C. Riggs is suspended from the practice of law for 30 days, that the 30-day suspension be stayed and respondent be placed on probation for two *291 years subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.